United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2171
Issued: February 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 4, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ schedule award decision dated June 5, 2008. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 13 percent permanent impairment to his
right lower extremity and 13 percent impairment for the left lower extremity.
FACTUAL HISTORY
On October 3, 2000 appellant, a 40-year-old letter carrier, filed a Form CA-2 claim for
benefits, alleging that he developed two herniated discs in his lower back due to factors of his
employment. The Office accepted his claim for aggravation of degenerative disc disease.
On August 8, 2001 Dr. Marc Levin, Board-certified in neurosurgery and appellant’s
treating physician, performed surgery to correct lumbar stenosis and lumbar disc herniation at

L3. He performed the procedures consisting of bilateral L3-4 and L4-5 laminectomies,
foraminectomies and excision of an L3 disc herniation.
On March 10, 2004 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of his right and left lower extremities.
In a report dated May 2, 2004, Dr. Levin stated:
“[Appellant] was evaluated in my office on April 12, 2004. He has basically
reached maximum medical improvement. On examination, he had diminution of
range of motion of the lumbosacral spine, flexion to 35 degrees, hyperextension
10 degrees, lateral bending 10 degrees. Reflexes were diminished in both lower
extremities at the knee and ankle. [Appellant] has constant pain of what he states
is 5 to 6 out of 10, and occasional pain as high as 8 out of 10. Bilateral leg pain is
on the right greater than the left.
“[Appellant] has reached maximum medical improvement. Restrictions placed on
him are permanent. His permanent partial impairment rating, according to the
American Medical Association’s Guides to the Evaluation of Permanent
Impairment (fifth edition) [A.M.A., Guides], is 25 percent of the person as a
whole. This is based on the A.M.A., Guides, according to the DRE [diagnosisrelated estimate] Category V.”
In a memorandum/impairment evaluation dated September 20, 2004, an Office medical
adviser reviewed Dr. Levin’s findings and determined that appellant had a five percent
impairment of the right lower extremity and a five percent impairment of the left lower
extremity. He noted that appellant had complaints of pain in the buttocks on the right, radiating
into the right leg, which worsened with increased activity. The Office medical adviser advised
that there were no significant left lower extremity symptoms. He stated that Dr. Levin’s May 2,
2004 report noted diminution of lumbar spine range of motion on physical examination. The
Office medical adviser stated:
“The only lower extremity impairment which could be derived from current
medical narratives is the residual L4 and L5 radicular pain in each leg. Table 1517 at page 424 [of the A.M.A., Guides], combined with Table 16-10, page 482 of
the A.M.A., Guides, allows five percent for Grade 3 radicular pain in the
distribution of the L4 and L5 nerve roots. Date of maximum medical
improvement is estimated to have occurred one year postoperatively,
August 8, 2002.”1
By decision dated November 9, 2004, the Office granted appellant a schedule award for a
five percent permanent impairment of the right lower extremity and a five percent permanent

1

The Office medical adviser incorrectly stated in this report that appellant had a 55 percent left lower extremity
impairment. He amended this typographical error in an October 25, 2004 supplemental report, in which he advised
that the proper amount of left lower extremity impairment was five percent.

2

impairment of the left lower extremity for the period August 8, 2002 to February 25, 2003, for a
total of 28.8 weeks of compensation.
In an April 18, 2005 report, Dr. Levin stated that he had reexamined appellant and
determined that he had some mild weakness, rating a 4.5 out of 5, in the left and right
quadriceps.
On October 21, 2005 appellant filed a Form CA-7 claim for an additional schedule award
based on a partial loss of use of his right and left lower extremities.
In a report dated November 14, 2005, the Office medical adviser found that appellant had
an additional eight percent bilateral lower extremity permanent impairment based on Dr. Levin’s
findings of a Grade 4 out of 5 strength in the distribution of the L4 and L5 nerve roots bilaterally
according to Tables 15-15 and 15-18 at page 424 of the A.M.A., Guides. This amounted to a
total 13 percent impairment for the right and left lower extremities.
By decision dated December 27, 2005, the Office granted appellant an additional eight
percent schedule award for his right and left lower extremities for the period February 26, 2003
to January 14, 2004, for a total of 46.8 weeks of compensation.
On August 25, 2006 appellant underwent a magnetic resonance imaging (MRI) scan of
the lumbar spine at the behest of Dr. Kevin G. Waldron, a specialist in neurosurgery. The results
of the MRI scan indicated mild to moderate central canal stenosis at L2-3, secondary to disc
bulge and facet/ligamentum flavum hypertrophy; postlaminectomy changes at L3-4 and L4-5;
mild central canal stenosis at these levels with slight neural foraminal narrowing, with no large
recurrent disc protrusion; and moderate to severe bilateral neural foraminal narrowing at L5-S1,
secondary to disc bulge and facet hypertrophy.
Appellant underwent an electromyogram (EMG) test on September 12, 2006, the results
of which showed no electromyographic evidence of any lumbar radiculopathy.
On January 18, 2007 appellant filed a Form CA-7 claim for an additional schedule award
based on a partial loss of use of his right and left lower extremities.
In a report dated May 24, 2007, Dr. John W. Ellis, a Board-certified family practitioner,
found that appellant had a 25 percent impairment for the right lower extremity and a 25 percent
impairment for the left lower extremity pursuant to Tables 15-15, 15-16 and 15-18 at page 424 of
the A.M.A., Guides. He rated a 13.2 percent impairment based on pain in the right spinal nerve
root at L4 for the right lower extremity. Dr. Ellis found that appellant had a Grade 3 sensory
deficit at page 424, which yielded a 3.0 percent impairment derived from a 60 percent sensory
deficit impairment (Table 15-15) times 5 percent (Table 15-18), and a Grade 3 motor deficit,
which yielded a 10.2 percent impairment based on a 30 percent impairment (Table 15-16) times
34 percent (Table 15-18) for a 13.2 percent impairment. He then calculated a 14 percent
impairment right lower extremity based on pain in the right spinal nerve root at L5. Dr. Ellis
derived a 3.0 Grade 3 sensory deficit, derived from a 60 percent sensory deficit impairment (at
Table 15-15) multiplied times 5 percent impairment (Table 15-18), and an 11.1 Grade 3 motor
deficit impairment based on 30 percent motor deficit (at Table 15-16) times 37 percent
impairment of function (at Table 15-18), for a 14.1 total added impairment of the right lower
3

extremity, for a combined 25 percent impairment for the right lower extremity. He then made
similar calculations with regard to the left lower extremity to arrive at a 25 percent impairment
for the left lower extremity.
In a report dated June 25, 2007, an Office medical adviser determined that appellant was
not entitled to an award for an additional bilateral lower extremity impairment greater than the
13 percent already awarded. He opined that Dr. Ellis did not present sufficient objective
evidence in his May 24, 2007 report to support any lower extremity impairment than that already
awarded for weakness and residual radicular sensory loss in the L4 and L5 nerve roots. The
Office medical adviser noted that appellant underwent an EMG test on September 12, 2006
which showed no evidence of any lumbar radiculopathy, and a lumbar MRI scan which only
showed mild to moderate central canal stenosis at L2-5 with moderate to severe bilateral neural
foraminal narrowing at L5-Sl. He also stated that the MRI scan noted no significant disc
protrusion and that the rest of Dr. Ellis’ physical examination was unremarkable.
By decision dated July 12, 2007, the Office denied appellant an additional schedule
award.
On August 14, 2007 appellant requested reconsideration.
In a report dated September 18, 2006, received by the Office on August 17, 2007,
Dr. Waldron found that appellant had a 48 percent whole person impairment which, when
divided by .75, yielded a 64 percent impairment of the lumbar spine. He stated:
“I had the pleasure of seeing [appellant] for a follow-up in the office following
him obtaining a new lumbar spine MRI [scan] and EMG and nerve conduction
velocity test. The lumbar spine MRI [scan] demonstrates mild to moderate L2-3
degenerative disc disease with mild spinal stenosis. There are post-laminectomy
changes at L3-4 and L4-5 with mild canal stenosis and mild foraminal stenosis
without disc protrusion. There is also moderate bilateral neural foramen
narrowing at L5-Sl. No spondylolisthesis is noted. No ongoing severe canal
stenosis noted. [Appellant’s] EMG and nerve conduction velocity test fails to
demonstrate any electromyographic evidence of lumbar radiculopathy. [His]
subjective complaints have remained the same in symptomatology.”
Dr. Waldron noted that appellant’s physical examination was unchanged from his
previous visits. He accorded 12 percent impairment of the whole person for a lumbar
decompression at L3-4 plus 1 percent for L4-5, based on loss of range of motion; an additional 4
percent for loss of flexion and 5 percent for loss of extension plus 3 percent each for limited
lateral bending; 3 percent for limited L3 function bilaterally and an additional 5 percent for
limited L4 function bilaterally. Dr. Waldron added 1 percent each for approximately 26 percent
loss of sensory deficit with ongoing pain which interfered with activities within the L3 and L4
nerve root distributions. This totaled 48 percent whole body impairment and a 64 percent lumbar
spinal impairment when divided by .75.
The Office found that there was a conflict in the medical evidence between Dr. Ellis and
Dr. Waldron regarding whether appellant was entitled to an additional award for a greater degree

4

of bilateral lower extremity impairment stemming from his accepted degenerative disc condition.
The Office referred appellant to Dr. Charles W. Mercier, a Board-certified orthopedic surgeon,
for a referee medical examination. In an April 15, 2008 report, Dr. Mercier found that appellant
was not entitled to an award for bilateral lower extremity impairment greater than the 13 percent
already awarded. He stated:
“Given the accepted facts, the patient’s pathology at L3-4 and L4-5 is work
related. Based on the patient’s postoperative MRI [scan], any preoperative
pathology has been corrected. There is no residual pathology noted on the MRI
[scan] that would cause radicular low back pain, continuing disability, or
neurological loss in the lower extremities. This is supported by the patient’s postoperative EMG nerve conduction velocity revealing only a peripheral neuropathy.
This nonwork[-]related peripheral neuropathy could be confused with an L4
sensory dysfunction. In fact, no low back nerve root dysfunction was noted on the
patient’s electrodiagnostic testing. No motor dysfunction was coming from either
the back or his peripheral nerves.”
Dr. Mercier noted that the August 25, 2006 lumbar MRI scan showed postoperative
changes at L3-4 and L4-5 with very mild spinal stenosis, with degenerative pathology at other
levels causing various degrees of spinal stenosis. He noted no significant pathology at the
operative levels that would cause neurological losses in the lower extremities. Dr. Mercier
advised that appellant’s subjective low back pain was increased with trunk rotation, and that he
exhibited extensive subjective nonanatomical motor and sensory loss in both lower extremities.
He also noted that appellant’s straight leg testing was markedly contradictory and
nonanatomical, bilaterally. Dr. Mercier opined that these findings represented “extensive false
reporting” to clinical testing, which decreased the reliability of his clinical examination. He
concluded:
“Based on the information I have, the patient’s prior permanent partial
impairment rating was exceedingly generous. His exam[ination] today does not
reveal any reliable objective findings to warrant any increase in what he had
already been paid.”
In a report dated May 26, 2008, the Office medical adviser found that appellant was not
entitled to an additional schedule award. He noted that Dr. Mercier indicated that the August 25,
2006 MRI scan results showed that appellant did not have any residual pathology which would
cause radicular low back pain, continuing disability, or neurological loss in the lower extremities,
and that the September 12, 2006 EMG was negative for any lower lumbar nerve root
dysfunction. The Office medical adviser also noted that Dr. Mercier believed that appellant’s
subjective complaints were unreliable, exaggerated and largely unsupported by objective, clinical
findings.
By decision dated June 5, 2008, the Office found that appellant was not entitled to an
additional schedule award for the left and right lower extremities.

5

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.3 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.4
ANALYSIS
In this case Dr. Mercier, the impartial specialist, found that appellant was not entitled to
any additional impairment for the right and left lower extremities due to his accepted
degenerative disc condition. The Office medical adviser relied on Dr. Mercier’s opinion that any
preoperative pathology stemming from appellant’s accepted conditions had since been corrected.
His opinion was based on the August 2006 MRI scan results which showed no residual
pathology causing radicular low back pain, continuing disability, or neurological loss in the
lower extremities and the September 5, 2006 EMG results which demonstrated only a peripheral
neuropathy. Dr. Mercier noted no L4 sensory dysfunction, nerve root dysfunction, or motor
dysfunction coming from either the back or his peripheral nerves. The Office medical adviser
stated that the MRI scan results showed postoperative changes at L3-4 and L4-5 with very mild
spinal stenosis, with degenerative pathology at other levels causing various degrees of spinal
stenosis; there was no significant pathology at the operative levels that would cause neurological
losses in the lower extremities. He also noted that Dr. Mercier believed appellant’s subjective
complaints of low back pain and lower extremity pain were not reliable, and constituted
“extensive false reporting” to clinical testing; Dr. Mercier concluded that appellant’s
examination did not reveal any reliable objective findings to warrant any increase in his schedule
award for a bilateral lower extremity impairment. The Board finds that the Office properly relied
on the findings of the Office medical adviser, who found based on Dr. Mercier’s referee opinion
that appellant was not entitled to an award greater than that already awarded for a 13 percent
bilateral lower extremity impairment.
As there is no other probative medical evidence establishing that appellant sustained any
additional permanent impairment, the Office properly found that appellant was not entitled to
more than a 13 percent impairment for the right lower extremity and a 13 percent impairment to
the left lower extremity impairment.

2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

5 U.S.C. § 8107(c)(19).

4

20 C.F.R. § 10.404.

6

CONCLUSION
The Board finds that appellant has no additional permanent impairment to his right and
left lower extremities.
ORDER
IT IS HEREBY ORDERED THAT the June 5, 2008 decision of the Office of Workers’
Compensation Programs be affirmed.
Issued: February 20, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

